Warner, Chief Justice.
The plaintiff brought an action of ejectment against the defendant to recover the possession of a tract of land in the county of Webster. On the trial of the ease, the jury found a verdict in favor of the defendant. A motion was made for a new trial, on the several grounds set forth in the record, which was overruled by the Court, and the plaintiff excepted. There was no error in rejecting the evidence of Causey, as to the declarations of Kemp, who was not shown to have been in possession of the land at the time, nor did it appear whether his declarations were made before or after he parted with his title to the land, if, indeed, he ever had any title to it. We find no error in the charge of the Court to the jury, or in refusing to oharge as requested. The verdict was right, under the law and facts of the case, and the motion for a new trial was properly overruled.
Let the judgment of the Court below be affirmed.